Name: Commission Regulation (EEC) No 2408/83 of 25 August 1983 on harvest and stock declarations relating to wine-sector products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 8 . 83 Official Journal of the European Communities No L 236/21 COMMISSION REGULATION (EEC) No 2408/83 of 25 August 1983 on harvest and stock declarations relating to wine-sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the persons who must make harvest and stock declarations should be indicated and the infor ­ mation to be given in these declarations must be specified ; whereas the dates at whicfc the information obtained should be centralized at national level and sent on to the Commission must also be laid down with an indication of the form such communication should take : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1595/83 (2), and in particular Articles 28 (4), 40 (6), 41 (7) and 65 thereof, Whereas Article 28 of Regulation (EEC) No 337/79 stipulates that wine and must producers and dealers other than retailers are required to make harvest and stock declarations : Whereas Article 5 (2) of Regulation (EEC) No 337/79 states that the forward estimate must show the respec ­ tive shares of table wines and quality wines psr ; whereas, to comply with this obligation, the harvest and stock declarations to be made by the producers and the stock assessments to be sent in by the Member States must make this distinction : Whereas the implementation of intervention arrange ­ ments and of the distillation operations referred to in Articles 40 and 41 of Regulation (EEC) No 337/79 requires detailed knowledge of a set of data for each unit of production, relating in particular to the categories of product obtained, sold or purchased and to the yield per hectare of the areas under vines ; Whereas the introduction for the first time of the requirement for all wine-grape producers to provide harvest declarations means that the administrations of the Member States will have to set up a system for collecting such declarations, which is unlikely to be completed in time for the first year of application of the measure ; whereas provision should accordingly be made for Member States which experience difficulties to adopt a system for the 1983/84 wine-growing year which is administratively less cumbersome but will ensure similar results : Whereas Commission Regulation No 134 (3), as amended by the Act of Accession of Greece, laid down the provisions relating to those declarations ; whereas, since then, Council Regulation (EEC) No 2144/82 (4) has radically altered the market management instru ­ ments ; whereas the implementation of the new arrangements requires that additional information be provided for the Commission ; whereas the current provisions should be amended accordingly and the entire subject-matter restated in a new text ; Whereas the information provided in the declarations should inter alia enable the Commission to prepare at the beginning of each year , the forward estimate required by Article 5 of Regulation (EEC) No 337/79 ; Whereas the establishment of this estimate requires that harvest and stock assessments be made by the Member States even before the declarations to be provided both by the producers and by the dealers ; Whereas, for market management purposes, the date on which the declaration is to be made must be fixed ; whereas, because the harvests do not take place at the same time in the various Member States, the dates at which the harvest declarations must be made should be spread out accordingly ; Whereas sufficient and completely objective informa ­ tion must be available on the situation and outlook for the wine market in the Community in order to facili ­ tate the application of provisions adopted under the Community market organization ; whereas however, Member States may provide that such information shall be covered by statistical secrecy ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, (&gt;) OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 163, 22. 6. 1 983, p. 48. 0 OJ No 111 , 6 . 11 . 1962, p. 2604/62. n OJ No L 227, 3 . 8 . 1982, p. 1 . No L 236/22 Official Journal of the European Communities 26 . 8 . 83 HAS ADOPTED THIS REGULATION : (b) 'retailer means any natural or legal person or group of persons whose business activity includes the direct sale in wine in small quantities to the consumer, with the exception of those who use cellars equipped for storing and handling wines in large quantities . The quantities referred to under (b) in the first sub ­ paragraph shall be fixed by each Member State, having regard in particular to the special features of trade and distribution of wine in that Member State. Article 1 1 . The wine-growing year shall begin on 1 September and end on 31 August. 2. At the beginning of each wine-growing year, Member States shall estimate the foreseeable volume of the wine harvest on their territory. They shall communicate this estimate in hectolitres to the Commission before 20 September in accordance with the table in Annex I, indicating white wines separately from red and rose wines. The estimate shall break down the total volume of white wines, on the one hand, and red and rose wines, on the other hand, into table wines, quality wines psr and other wines . For the purposes of this Regulation, 'other wines' means :  wines obtained from grapes of varieties not listed in the classification of vine varieties annexed to Commission Regulation (EEC) No 3800/81 (') as wine-grape varieties for the administrative unit where the grapes were harvested,  wines obtained from grapes of varieties listed in the classification of vine varieties annexed to Regu ­ lation (EEC) No 3800/81 simultaneously for the same administrative unit as both wine-grape varie ­ ties and either table-grape varieties, varieties for the production of dried grapes or varieties for the production of wine spirits . 3 . Member States shall communicate corrected wine harvest estimates to the Commission before 15 October and 10 November in the same way as speci ­ fied in paragraph 2. Article 3 1 . Each year producers must declare separately to the authorities designated by the Member States the quantities : (a) of wine they have obtained from fresh grapes since the beginning of the wine-growing year ; (b) of grape must they have obtained from fresh grapes and not themselves turned into wine by the date of the declaration ; (c) of fresh grapes held on their premises on the date of the declaration and which they intend for wine production ; (d) of fresh grapes consigned as such since the begin ­ ning of the wine-growing year and intended for wine production . 2. Producers, with the exception of those referred to in paragraph 3 , shall submit a harvest declaration to the competent authority of the Member State on whose territory the grapes where harvested. This decla ­ ration shall contain at least the information specified in the table in Annex II . However, producers shall not be required to submit a harvest declaration if their holding comprises less than 10 ares of vines and no part of their production of grape must, wine or fresh grapes intended for wine production has been or will be sold directly or indi ­ rectly during the wine-growing year. 3 . Producers of wine obtained from fresh grapes or grape must which they have purchased and producers of grape must obtained from fresh grapes which they have purchased shall submit a production declaration to the competent authority of the Member State on whose territory the wine or must was produced. This declaration shall contain at least the information speci ­ fied in the table in Annex III . Wine-making cooperatives shall also submit a produc ­ tion declaration . 4. By way of derogation from paragraph 2, for the 1983/84 wine-growing year, Member States may exempt from the requirement to submit a declaration Article 2 For the purposes of this Regulation : (a) 'producer' means any natural or legal person or group of persons who has or has had in his posses ­ sion fresh grapes, grape must or wine which he obtained :  either by cultivating, personally or through the agency of another, vines of which all or part of the yield is processed into grape must or wine,  or by processing fresh grapes, or having them processed on his behalf, into grape must or wine ; (') OJ No L 381 , 31 . 12. 1981 , p. 1 . 26. 8 . 83 Official Journal of the European Communities No L 236/23 fixed by the Member States . These coefficients may differ for the various regions of production . Article 6 1 . The declarations provided for in Article 3 shall be made :  not later than 15 December in the Federal Repub ­ lic of Germany,  not later than 30 November in the other Member States. 2. The declarations provided for in Article 4 shall be made not later than 7 September in respect of quantities held on 31 August. Article 7 1 . The declarations provided for in Articles 3 and 4 shall be centralized at national level . 2 . A summary of the declarations provided for in Article 3 shall be communicated to the Commission :  not later than 31 December by France and Luxem ­ bourg,  not later than 31 January by Italy and Greece,  not later than 15 February by the Federal Republic of Germany. 3 . A summary of the declarations provided for in Article 4 shall be communicated to the Commission before 30 November in the form of the table in Annex IV. In the summary, the quantities held by wine producers shall be indicated separately from those held by the other natural or legal persons or groups of persons referred to in Article 3 . Article 8 1 . Member States shall take the necessary provisions to enable the declarations referred to in Articles 3 and 4 to be submitted and centralized at national level . They shall likewise adopt any control measures needed to ensure the accuracy of these declarations. They shall notify the Commission of such provisions and measures . 2 . Apart from statistical purposes, the data contained in the declarations referred to in Articles 3 and 4 shall be used for purposes of the application of Council Regulations (EEC) No 337/79 and (EEC) No 338/79 ('). as specified therein grape producers selling their entire production for processing by a third party or deliver ­ ing their entire production to a cooperative . In such cases the producers referred to in paragraph 3 and the cooperatives must obtain an attestation, signed by the supplier, containing at least the information relating to the purchased products specified in Annex III . Article 4 1 . Each year natural or legal persons and groups of persons, other than private consumers and retailers, shall declare to the authorities designated by the Member States the quantities of grape must and wine held by them on 31 August. However, Member States whose annual wine produc ­ tion does not exceed 25 000 hectolitres may exempt traders other than retailers who hold small stocks of wine or grape must from the obligation to make such declarations, if the competent authorities are in a posi ­ tion to give the Commission a statistical assessment of these stocks held in the Member State . 2. The declarations provided for in paragraph 1 shall break down the total volume of the white musts and wines, on the one hand, and the red and rose musts and wines, on the other hand, into table wines, where appropriate wines as referred to in Article 54 (2) of Regulation (EEC) No 337/79 , quality wines psr and other wines . In these declarations, the products of Member States shall be indicated separately from the products of non-Community countries. The declarations shall cover all quantities held, irrespective of the method of storage. In the declarations sparkling wines shall be shown separately. Article 5 1 . The declarations provided for in Article 3 (2) shall give the name or business name and the address of the declarant, details of the holding where the grapes were obtained, and the place where the products are held on the day of the declaration . 2 . The declarations provided for in Article 3 (3) shall give the name or business name and the address of the producer and the place where the products held on the day of the declaration are stored . 3 . The declarations provided for in Article 4 shall give the name or business name and the address of the declarant and the place where the product declared is held. 4. Quantities of the products mentioned in the declarations shall be expressed in hectolitres of wine . Quantities of production other than wine shall be converted to hectolitres of wine using coefficients (&lt;) OJ No L 54, 5 . 3 . 1969, p. 48 . No L 236/24 Official Journal of the European Communities 26 . 8 . 83 Article 9 Member States shall notify the Commission of any important new facts which are likely to alter substanti ­ ally the assessment of available quantities and uses based on the final information for past years . possibly at dates earlier than those laid down in Article 6, in particular by covering a wider range of persons than those referred to in Articles 2 and 3 . Article 11 Regulation No 134 is hereby repealed. Article 12 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1983 . Article 10 This Regulation shall not affect any provisions of Member States on harvest and stock declarations which provide for the supply of fuller information, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 August 1983 . For the Commission Poul DALSAGER Member of the Commission 26. 8 . 83 Official Journal of the European Communities No L 236/25 ANNEX I Country : Year : 19 . . / . . (Marketing year : 1 September to 31 August) First estimate on 20 September (') First correction on 15 October (') Second correction on 10 November (') WINE HARVEST ESTIMATE (Application of Article 1 of Regulation (EEC) No 2408/83) (hectolitres) Category Total volume Red and rose wines White wines Remarks Table wines Quality wines psr Other wines Total (') Delete as appropriate. A N N E X II H A R V E S T D E C L A R A T IO N (G ro w er s re fe rre d to in A rti cl e 3 (2 ) of Re gu la tio n (E EC ) N o 24 08 /8 3) A. In fo rm at io n co nc er ni ng th e de cl ar an t N am e, ad dr es s : B. In fo rm at io n co nc er ni ng th e ho ld in g N am e, ad dr es s : A re a us ed (h ec ta re s) : C. In fo rm at io n co nc er ni ng pr od uc tio n Pr od uc ts so ld by th e de cl ar an t sin ce th e be gi nn in g of th e wi ne -g ro wi ng ye ar or de liv er ed to a wi ne -m ak in g co op er ati ve Pr od uc ts ob ta in ed sin ce th e be gi nn in g of th e ca m pa ig n an d he ld by th e de cl ar an t at th e tim e th e de cl ar at io n is lo dg ed Q ua nt ity of gr ap es ha rv es te d (') Y ie ld pe r he ct ar e (2) P ro du ct s so ld A re a in pr od uc tio n (h ec ta re s) Ca te go ry P ro du ct s de liv er ed to aw in e- m ak in g co op er at iv e W in es (3) G ra pe m us ts C on ce nt ra te d gr ap e m us ts an d re ct if ie d co nc en tr at ed gr ap e m us ts G ra pe s G ra pe s M us ts No L 236 / 26 Official Journal of the European Communities 26 . 8 . 83 R ed W hi te R ed W hi te R ed W h it e R ed W hi te R ed W hi te R ed W hi te R ed W hi te R ed W hi te R ed W hi te 1. T ab le w in es  of w hi ch w in es as re fe rr ed to in A rti cl e 54 (2 )o fR eg u ­ lat io n (E EC ) N o 33 7/ 79 2. Q ua lit y wi ne s ps r 3. O th er w in es : (a) of wh ich wi ne s ob tai ne d fr om va ri et ie s ot he r th an w in e- gr ap e va rie tie s (b ) of wh ich wi ne s ob tai ne d fr om va ri et ie s cl as si fi ed bo th as w in e- gr ap e va rie tie s an d as va ri et ie s in te nd ed fo r ot he r pu rp os es (') Th is inf orm ati on is no tr eq uir ed if the de cla ran tp roc ess es all the gra pe s ha rve ste d int o wi ne or gra pe mu sts . (2) Th is inf orm ati on ref ers to the yie ld pe r he cta re of the ho ldi ng . (3) Le ss the qu an titi es of co nc en tra ted gra pe mu sts an d rec tif ied co nc en tra ted gra pe mu sts fro m pre vio us wi ne -gr ow ing ye ars us ed to inc rea se the alc oh oli c str en gth by vo lum e. 26. 8 . 83 Official Journal of the European Communities No L 236/27 Consignees Products sold ' Wine grapes and/or musts for table wine Wine grapes and/or musts for quality wine psr Table grapes and/or musts Grapes of multipurpose varieties and/or musts Red White Red White Red White Red White 1 ... 2... 3.. 4... « No L 236/28 Official Journal of the European Communities 26. 8 . 83 ANNEX III PRODUCTION DECLARATION (Producers referred to in Article 3 (3) of Regulation (EEC) No 2408/83) Products purchased Suppliers and administrative unit in which the holding is located Wine grapes for table wine Yield per hectare (') Wine grapes for quality wine psr Yield per hectare (') Table grapes Multipurposevarieties \ Red White Red White Red White Red White 1 ................ 2... 3..I I I 4.... I (') For the total productive area under vines in the suppliers holding. Products obtained Must for table wine Yield per hectare Table wine Total  of which wines as referred to in Article 54 (2) or (3) of Regulation (EEC) No 337/79 . Yield per hectare Must for quality wine psr Quality wines psr Wines obtained from table-grape varieties or multipurpose varieties Grapes not yet processed Red White Red White Red White Red White Red White Red White 26. 8 . 83 Official Journal of the European Communities No L 236/29 ANNEX IV Country : Year : 1 9 . (Wine-growing year : 1 September to 31 August) DECLARATION OF WINE STOCKS ON 31 AUGUST 19 .. (Application of Article 5 (3) of Regulation (EEC) No 2408/83) Total stocks Of which red and rose wines Of which white wines Remarks 1 . Stocks in production : (a)  table wines 1 I  of which wines as referred to in Article 54 (2) of Regulation (EEC) No 337/79 (b) quality wines psr (c) other wines i.e. sparkling wines Total 2 . Stocks on the market : (a)  Community wines  table wines  of which wines as referred to in Article 54 (2) of Regulation (EEC) No 337/79  quality wines psr  other wines (b) wines originating in non-Community countries i.e. sparkling wines Total 3 . Grand total (1 + 2)